Citation Nr: 1420389	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic lower leg disability.

2.  Entitlement to service connection for a chronic lumbar spine disability.

3.  Entitlement to service connection for a chronic right knee disability.

4.  Entitlement to service connection for a chronic left knee disability.

5.  Entitlement to service connection for a chronic gastrointestinal disability.

6.  Entitlement to service connection for a chronic disability manifested by sinus arrhythmia and cardiac murmur.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 2001 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2013.  This matter was originally on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2013, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, the Veterans Benefits Management System (VBMS) file, as well as the evidence in his physical claims file.

The issues of entitlement to service connection for leg and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a qualifying chronic disability characterized by symptoms of lumbar spine pain including resulting from an undiagnosed illness which became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more.  The Veteran does not have a chronic lumbar spine disability that either became manifest in service or has been related by competent evidence to his active duty service.  

2.  The Veteran's gastrointestinal complaints have been diagnosed as lactose intolerance; such condition did not manifest in service and has not been related by competent evidence to his active duty service.

3.  The Veteran does not have a qualifying chronic disability characterized by symptoms of sinus arrhythmia and cardiac murmur including resulting from an undiagnosed illness which became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more.  The Veteran does not have a chronic cardiac disability that became manifest in service or within a year following discharge from service to a compensable degree, or that has been related by competent evidence to his active duty service.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by lumbar spine pain was not incurred in or aggravated by active service and cannot be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  The Veteran's gastrointestinal complaints have been attributed to the known diagnosis of lactose intolerance which was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

3.  A chronic disability manifested by sinus arrhythmia and cardiac murmur was not incurred in or aggravated by active service and cannot be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2006 and June 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the March 2013 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the increased rating issues.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).   The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) Chronic fatigue syndrome; (2) Fibromyalgia; and (3) Functional gastrointestinal disorders.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any pat of the gastrointestinal tract such as irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.   

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a). 

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  (1) Fatigue; (2) Signs or symptoms involving skin; (3) Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic signs and symptoms; (7) Neuropsychological signs or symptoms; (8) Signs or symptoms involving the respiratory system (upper or lower); (9) Sleep disturbances; (10) Gastrointestinal signs or symptoms; (11) Cardiovascular signs or symptoms; (12) Abnormal weight loss; and (13) Menstrual disorders.  38 C.F.R. § 3.317(b). 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

VA treatment records indicate that the Veteran was seen initially in October 2005 at which time he denied back pain, nausea, vomiting, diarrhea, and chest pain.  Physical examination demonstrated no lumbar spine, gastrointestinal, or cardiac abnormalities.  Echocardiogram showed sinus bradycardia and nonspecific intraventricular block.  In April 2006, the Veteran presented with complaints of gastrointestinal complains and chest pain; diagnoses included probable lactose intolerance/probable gastroesophageal reflux disease and history of asymptomatic bradycardia.  In April 2009, the Veteran presented for a gastroenterology consultation with history of postprandial bloating and diarrhea occurring mostly after dairy, possibly red meat (but always dairy).  Assessment was diarrhea after dairy, likely lactose intolerance.  Additional testing was ordered to rule out celiac and inflammatory process. 

The Veteran underwent VA examination in September 2006 at which time he reported lower back pain worse with running and lifting, problems with his bowels since right after service, and episodes of chest pain, dizziness, and palpation.  Physical examination demonstrated an S4 gallop and a 2/6 systolic murmur at the apex.  Resting echocardiogram demonstrated sinus arrhythmia; although subsequent transthoracic (2D) echocardiogram was normal.  The Veteran was diagnosed as having lumbosacral strain, sinus arrhythmia, and cardiac murmur.  The September 2006 VA examiner noted that there was not a diagnosis for the Veteran's claimed gastrointestinal problems.  

The Veteran underwent VA examination in March 2012.  After physical examination of the Veteran, the VA examiner diagnosed the Veteran as having lactose intolerance but stated that no medical opinion was warranted as lactose intolerance was not a service-connected condition. 

The Veteran underwent VA examination in November 2013.  After physical examination of the Veteran and a review of the claims file, the VA examiner diagnosed the Veteran with mild lumbar levoscoliosis.  The examiner stated that although the Veteran did have back pain at one point due to his physical exposures during military service, his current back complaints eight years later were more likely related to his current occupation as a warehouse worker for Frito Lay where he reported that he engaged in a lot of heavy physical exertion such as lifting and pushing heavy loads.

The November 2013 VA examiner also opined that a gastrointestinal condition was less likely than not incurred in or caused by in-service injury, event, or illness.  The examiner stated that there were no exposures or illness incurred during military service to substantiate a service-connected cause for his abdominal/GI complaints and that the condition was more likely related to general medical issues and diet rather than military service.

The November 2013 VA examiner also diagnosed the Veteran as having cardiac arrhythmia, specifically frequent PVCs.  The examiner opined that cardiac arrhythmia was less likely than not incurred in or caused by in-service injury, event, or illness.  The examiner stated that there was no evidence to support that the Veteran's sinus arrhythmia or frequent PVC and subjective complaints of chest tightness were related to his service in the military over eight years prior and that there was limited medical data to substantiate any causative factor related to military service for his cardiac condition.  

An opinion dated in December 2013 entitled, "Clarification of Examination Dated:  11/12/2013 indicates that it is less likely as not that the Veteran's complaints of lumbar spine pain, lumbosacral strain, gastrointestinal symptoms, and cardiac disorders are a qualifying chronic disability including leg pain, lumbar spine pain, lumbosacral strain, and gastrointestinal symptoms.  The physician noted that there were no current chronic diagnoses evident that were medically unexplained and that the Veteran's current job activities were contributory.    

The Veteran underwent VA examination in December 2013 at which time the examiner determined that the Veteran did not have a diagnosed chronic thoracolumbar spine condition and that there was no undiagnosed illness.  She explained that the Veteran reportedly worked as a delivery person more than forty hours a week at times without proper rest periods and that from his own statements his working was contributing to his muscle aches and pain rather than the claimed in-service injury, event, or illness.  

The record indicates that the Veteran served on active duty in the Southwest Asia Theater of operations during the Persian Gulf War. 

With respect to the Veteran's gastrointestinal complaints, the evidence demonstrates that the majority of the health care providers have attributed these complaints to lactose intolerance.  The Veteran was diagnosed with probable lactose intolerance/probable gastroesophageal reflux disease in April 2006, likely lactose intolerance in April 2009, and lactose intolerance in March 2012.  Although no gastrointestinal diagnosis was rendered in September 2006 or December 2013, the Board finds that the preponderance of the evidence indicates that the Veteran's complaints of stomach cramps and frequent bowel movements are attributed to lactose intolerance.  As such, the Veteran is not entitled to service connection for his gastrointestinal complaints as a qualifying chronic disability due to an undiagnosed illness. 

With respect to the Veteran's spine complaints, the evidence demonstrates that some health care professionals have attributed the Veteran's back complaints to known diagnoses.  The Veteran was diagnosed with lumbar strain in September 2006 and lumbar levoscoliosis in November 2013.  Other health care professionals, however, have determined that there are no diagnoses for the Veteran's lumbar spine, but that any complaints were related to work, not service.  In addition, with respect to the Veteran's cardiac complaints, despite examination and diagnostic testing, sinus arrhythmia and cardiac murmur have not been attributed to a known clinical diagnosis.  They are essentially clinical symptoms, along with complaints of chest pain, that are not manifested by any clinical disability.  To the extent present, these too were attributed to work, not shown related to service.  Service connection is not in order for clinical symptoms that cause no disability. 

Although the Veteran testified in March 2013 that he associated the pains in his lumbar spine with his going to Iraq in 2003, a post deployment health assessment dated in May 2003 indicates that he did not have back pain or muscle aches at that time or during deployment.  In addition, although the Veteran testified that he began having chest pains in response to stressful situations in Iraq, the post deployment health assessment indicates that he did not have chest pain or pressure at that time or during deployment.  

With respect to the Veteran's lactose intolerance and even assuming that the Veteran's lumbar spine complaints and cardiac complaints could be attributable to known diagnoses, the service treatment records are absent complaints, findings or diagnoses of any chronic lumbar spine, gastrointestinal, or cardiac problems during service.  Thus, there is no medical evidence that shows that the Veteran suffered from any chronic lumbar spine, gastrointestinal, or cardiac disorders during service.

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Cardiovascular-renal disease can be service-connected on such a basis if manifest to a compensable degree.  Even assuming, however, that the Veteran's arrhythmia and murmur can be considered early signs of cardiovascular disease, the symptoms did not become manifest to a compensable degree within year after the Veteran's discharge from service.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, no medical professional has ever related the Veteran's lumbar spine, gastrointestinal, or cardiac complaints to his active duty service.  

Thus, the record is absent competent evidence of lumbar spine symptoms, sinus arrhythmia, or cardiac murmur having become manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more; competent evidence of a chronic lumbar spine, gastrointestinal, or cardiac disorder during service; competent evidence of arrhythmia or murmur having become manifest to a degree of 10 percent within a year following his discharge from service; and competent evidence of a nexus between the Veteran's active duty service and a chronic lumbar spine disorder, a gastrointestinal disorder, or cardiac disorder.

Although the Veteran contends that his lumbar spine, gastrointestinal, and cardiac complaints are related to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosis and etiology of disabilities fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

 
ORDER

Entitlement to service connection for a chronic lumbar spine disability is denied.

Entitlement to service connection for a chronic gastrointestinal disability is denied.

Entitlement to service connection for a chronic disability manifested by sinus arrhythmia and cardiac murmur is denied.


REMAND

The September 2006 VA examiner noted that the Veteran complained of pain in his shins and knees when running as well as popping and locking in his knees.  Physical examination demonstrated tenderness on palpation of the medial joint on the right knee, McMurray's test was positive on the medial side of the right knee, and crepitus on flexion of the left knee.  X-rays of the knees demonstrated no significant findings.  X-rays of the tibias and fibulas showed no abnormality. MRIs of the knees were negative.  Nevertheless, the Veteran was diagnosed as having bilateral shin splints, bilateral knee strain, beginning left knee osteoarthritis, possible damage to the medial meniscus on the right knee, possible damage to the lateral meniscus on the left knee.  

X-rays taken of the Veteran's knees in April 2008 showed mild degenerative changes bilaterally and right suprapatellar joint effusion.  

X-rays taken in March 2012 showed no significant arthritis, no evidence of a fracture, and no joint effusion.  

The November 2013 VA examiner noted that imaging studies of the Veteran's knees had been performed, that the results were available, and that degenerative or traumatic arthritis was documented in both knees.  The VA examiner opined that the Veteran's knee conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran denied any knee pain, that there was no evidence of any internal derangement documented in the claims file, and that current examination findings were vastly normal.  It was not explained how the September 2006 findings squared with this finding.  The examiner noted that the Veteran's knee symptoms consisted primarily of mild joint instability which was more likely related to deconditioning in the setting of his job where he pushed and pulled heavy loads. 

The opinion dated in December 2013 entitled, "Clarification of Examination Dated:  11/12/2013 indicates that there is a diagnosis of bilateral knee osteoarthritis consistent with age.  The physician opined that it is less likely as not that the Veteran's complaints of leg pain, knee pain (diagnosed as shin splints), bilateral knee pain, possible damage of the medial menisci, and left knee osteoarthritis are a qualifying chronic disability including leg pain, knee pain (diagnosed as shin splints), bilateral knee pain, possible damage of the medial menisci, and left knee osteoarthritis.  The physician noted that there were no current chronic diagnoses evident that were medically unexplained and that the Veteran's current job activities were contributory.  Again, reference to the findings of the 2006 exam was not noted nor was the various findings/nonfindings of arthritis reconciled.  
 
The Veteran underwent VA examination in December 2013 at which time the examiner determined that the Veteran had never had a knee and/or lower leg condition.  The VA examiner opined that the Veteran did not have a diagnosed chronic knee condition and that there was no undiagnosed illness.  She explained that the Veteran reportedly worked as a delivery person more than forty hours a week at times without proper rest periods and that from his own statements his working was contributing to his muscle aches and pain rather than the claimed in-service injury, event, or illness.

The Board finds that the VA examination findings are inadequate for adjudication purposes with respect to the knees and lower legs.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his knees and/or lower legs that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded an appropriate VA orthopedic examination.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA, and VBMS records have been reviewed.  In accordance with the latest worksheets for rating the knee and leg, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints.  The examiner should identify all current chronic diagnoses related to the Veteran's leg and knee complaints and provide an opinion as to whether it is at least as likely as not that such diagnoses are related to the Veteran's active duty service.  A complete rationale for any opinions expressed must be provided.   Reconciliation of findings should also be undertaken.  Things such as whether arthritis of the knees are present, whether the findings of the 2006 examination are indicative of arthritis within one year of separation, and whether those findings might otherwise lead to the onset of arthritis.  A specific finding as to the presence or absence, and as pertinent, etiology of any shin splints.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


